Name: 2013/386/EU: Council Decision of 15Ã July 2013 extending the period of application of the appropriate measures laid down for the Republic of Guinea by Decision 2011/465/EU and amending that Decision
 Type: Decision
 Subject Matter: European construction;  political framework;  cooperation policy;  electoral procedure and voting;  Africa
 Date Published: 2013-07-17

 17.7.2013 EN Official Journal of the European Union L 194/8 COUNCIL DECISION of 15 July 2013 extending the period of application of the appropriate measures laid down for the Republic of Guinea by Decision 2011/465/EU and amending that Decision (2013/386/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States of the other part, signed in Cotonou on 23 June 2000 (1), as last amended in Ouagadougou on 22 June 2010 (2) (the ACP-EU Partnership Agreement), and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Decision 2011/465/EU (4) lays down appropriate measures for the Republic of Guinea (hereinafter Guinea) under Article 96(2)(c) of the ACP-EU Partnership Agreement. (2) That Decision, extended and amended by Council Decision 2012/404/EU (5), lays down two conditions for the resumption of cooperation with Guinea, namely that a detailed timetable be drawn up and adopted by the competent authorities for the holding of parliamentary elections by the end of 2012, and that free and transparent parliamentary elections be held. (3) With the transmission by the President of Guineas independent National Electoral Commission of an electoral timetable for holding elections on 12 May 2013, the Council considered that the first of those benchmarks had been fulfilled. (4) The period of validity of Decision 2011/465/EU, as extended and amended by Decision 2012/404/EU, is until 19 July 2013. (5) On 13 April 2013, a presidential decree set 30 June 2013 as the date for holding the parliamentary elections. The legal deadline for publication of the final results of the elections by Guineas Supreme Court falls after 19 July 2013. (6) It is therefore necessary to extend the period of application of the appropriate measures laid down in Decision 2011/465/EU for a period of 12 months. It is also necessary to extend until the end of October 2013 the time limit set out therein for the holding of parliamentary elections in Guinea, HAS ADOPTED THIS DECISION: Article 1 In Article 3 of Decision 2011/465/EU, the date 19 July 2013 is replaced by the date 19 July 2014. Article 2 The time limit for Guineas undertaking to hold free and transparent parliamentary elections, as set out in the appropriate measures in the Annex to Decision 2011/465/EU, is extended until 31 October 2013. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 15 July 2013. For the Council The President V. JUKNA (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 287, 4.11.2010, p. 3. (3) OJ L 317, 15.12.2000, p. 376. (4) OJ L 195, 27.7.2011, p. 2. (5) OJ L 188, 18.7.2012, p. 17.